


Exhibit 10.19

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

TERMINATION AGREEMENT

 

This Termination Agreement (“Termination Agreement”) is made and entered into as
of December 29, 2014 (the “Termination Agreement Date”) by and between AMAG
PHARMACEUTICALS, INC., a Delaware corporation with its principal place of
business at 1100 Winter Street, Waltham, MA 02451, USA (“AMAG”) and TAKEDA
PHARMACEUTICAL COMPANY LIMITED, a company organized under the laws of Japan,
with its principal place of business at 1-1, Doshomachi 4-chome, Chuo-ku, Osaka,
540-8645, Japan (“Takeda”).  AMAG and Takeda are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, AMAG and Takeda are parties to that certain License, Development and
Commercialization Agreement, dated as of March 31, 2010, as amended by that
certain Amendment to the License, Development and Commercialization Agreement,
dated June 22, 2012 (as amended, the “Agreement”), pursuant to which AMAG
granted Takeda an exclusive license to develop and commercialize AMAG’s
proprietary product ferumoxytol in Europe, Canada and other countries;

 

WHEREAS, pursuant to its rights under the Agreement, Takeda has been
commercializing ferumoxytol in Canada, the European Union and Switzerland;

 

WHEREAS, the Parties have agreed to terminate the Agreement and that Takeda will
transition the commercialization of the Product to AMAG, which termination will
be effective in a particular territory upon effectiveness of the transfer of the
marketing authorization for such territory to AMAG;

 

WHEREAS, the Parties anticipate that AMAG will require certain services from
Takeda, which services Takeda has agreed to conduct, for a period of time
following the termination of each territory to facilitate the transition of the
Product to AMAG; and

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants of the Parties contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, agree as follows:

 

1.                                      DEFINITIONS

 

1.1                               Capitalized terms used but not otherwise
defined in this Termination Agreement have the meanings provided in the
Agreement.

 

1

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

1.2                               “CHMP” means the EMA Committee for Medicinal
Products for Human Use.

 

1.3                               “CHMP Opinion” means a decision by the CHMP on
[***].

 

1.4                               “EMA” means the European Medicines Agency.

 

1.5                               “EU” means the European Union as constituted
as of the Termination Agreement Date.

 

1.6                               “PRAC” means the Pharmacovigilance Risk
Assessment Committee of the EMA.

 

1.7                               “Terminated Territory” means one of the
following: (a) Canada, (b) Switzerland, (c) those countries in the Licensed
Territory under the regulatory jurisdiction of the European Commission, and
(d) all countries in the Licensed Territory not included in the preceding
clauses (a)-(c) (the “Non-Commercial Territory”).

 

1.8                               “Territory Termination Effective Date” means,
with respect to a Terminated Territory, the earlier of the following:  (i) the
date on which Takeda’s Withdrawal of the marketing authorization for such
Terminated Territory is effective pursuant to Section 5.6 or Exhibit A or
(ii) the date on which the transfer of the marketing authorization for such
Terminated Territory from Takeda or its Affiliate to AMAG, its Affiliate or its
designee is effective, except that the Territory Termination Effective Date for
the Non-Commercial Territory is the Termination Agreement Date.

 

1.9                               “Withdraw”, with a correlative meaning for
“Withdrawal” means to permanently revoke the marketing authorization for the
Product in the Terminated Territory.

 

2.                                      TERMINATION AND MARKETING AUTHORIZATION
TRANSFER

 

2.1                               The Parties hereby agree to terminate the
Agreement, which termination will be effective with respect to each Terminated
Territory upon the Territory Termination Effective Date for such Terminated
Territory.  The Agreement will be terminated in its entirety upon the third
Territory Termination Effective Date (“Termination Date”).

 

2.2                               As of the Termination Agreement Date, Takeda’s
right to terminate the Agreement under Section 13.2(a) of the Agreement on [***]
prior written notice for a good faith determination that the continued
Development or Commercialization of Product is not in the best interest of
patient welfare is terminated; provided, however, that notwithstanding any other
provision of this Termination Agreement, Takeda retains all rights under the
Agreement, prior to

 

2

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

the Territory Termination Effective Date for the applicable Terminated
Territory, to take any actions it deems reasonably necessary or appropriate to
avoid any human health or safety problems in such Terminated Territory.

 

2.3                               From and after the Termination Agreement Date,
each Party shall cooperate with the other Party in good faith to take all
actions reasonably necessary for AMAG to assume, as soon as reasonably
practicable after the applicable Territory Termination Effective Date, all
operations pertaining to the Product in each Terminated Territory; provided,
however that nothing in this paragraph will be interpreted as requiring Takeda
to take any actions or provide any support beyond the scope of its obligations
under this Termination Agreement, including the Transition Services and other
pre-termination activities set forth in Exhibit A.

 

2.4                               Upon each Territory Termination Effective
Date, all rights and licenses granted under the Agreement to Takeda for the
applicable Terminated Territory will terminate, and Takeda shall cease all
Development and Commercialization activities with respect to the Product in such
Terminated Territory, including all investigator-sponsored research, and shall
have no further obligations thereafter to Develop and Commercialize the Product
in such Terminated Territory, except for the Transition Services set forth in
Exhibit A.

 

2.5                               The effects of termination set forth in
Sections 13.2(b) and 13.6 of the Agreement are superseded by the terms of this
Termination Agreement.

 

2.6                               Takeda shall not, prior to the termination of
the Agreement in its entirety, take any action that could reasonably be expected
to have a material adverse impact on the further Development and
Commercialization of the Product in or outside the Licensed Territory; provided,
however, that Takeda shall have the right to take any actions it deems
reasonably necessary or appropriate to avoid any human health or safety
problems.  For the avoidance of doubt, the preceding sentence will not be
interpreted as restricting Takeda’s right to exercise Commercially Reasonable
Efforts with respect to Development and Commercialization of the Product in a
Terminated Territory prior to the applicable Territory Termination Effective
Date.

 

3.                                      TRANSFERS AND ASSIGNMENTS

 

3.1                               Regulatory Matters.  Promptly after the
Termination Agreement Date, in accordance with the timelines set forth in
Exhibit A, Takeda shall, in consultation with AMAG and as further described
below, prepare all Regulatory Materials that are necessary to be filed with a
Regulatory Authority to transfer (or Withdraw pursuant to Section 5.6 or
Exhibit A) the marketing authorization in each Terminated Territory to AMAG.  In
connection with such activities, Takeda shall provide AMAG with draft
submissions of Regulatory Materials, sufficiently in

 

3

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

advance of filing to allow AMAG to review and comment on such drafts, and AMAG
shall respond in a timely manner, and shall consider in good faith all
reasonable comments of AMAG prior to filing the applicable Regulatory
Materials.  Takeda shall promptly provide AMAG with copies of all communications
received from a Regulatory Authority in connection with such transfers, and will
notify AMAG within one (1) business day of receipt of approval and effectiveness
of the transfer or Withdrawal of each marketing authorization.  Takeda
undertakes not to provide any response to communications from a Regulatory
Authority in relation to transfer or Withdrawal of each marketing authorization
without first consulting with AMAG for AMAG’s comments concerning such response.
Each Party shall bear all expenses it incurs to conduct its activities under
this Section 3.1.

 

a.                                      EMA.  AMAG shall provide Takeda with all
information required and requested by Takeda to transfer the European Commission
marketing authorization to AMAG, including information regarding AMAG’s EU legal
entity, Qualified Person for Pharmacovigilance, pharmacovigilance system, named
person for scientific services, site of manufacture of Product for import and
batch release in the EU and Qualified Person for batch release of Product. 
Takeda shall notify the EMA product team leader prior to transfer, shall prepare
and file with the EMA the Letters of Transfer and shall file the Marketing
Authorization Transfer Application with EMA.

 

b.                                      Canada.  AMAG shall provide Takeda with
all information required and requested by Takeda to transfer the Health Canada
marketing authorization to AMAG, including information regarding AMAG’s Canadian
legal entity, establishment license, pharmacovigilance system and letter of
consent.  Takeda shall prepare and file with Health Canada the Administrative
New Drug Submission for the Product.

 

c.                                       Switzerland.  AMAG shall provide Takeda
with all information required and requested by Takeda to transfer the SwissMedic
marketing authorization to AMAG, including information regarding AMAG’s Swiss
legal entity, wholesaler license, Qualified Person, quality management system,
medical information, Qualified Person for Pharmacovigilance, pharmacovigilance
system and legally signed statements of transferee.  Takeda shall prepare the
application for marketing authorization transfer for filing by AMAG.

 

d.                                      CHMP Opinion.  Notwithstanding anything
in this Termination Agreement to the contrary, AMAG shall be obligated to
conduct all reasonably necessary activities in connection with the transfer of
the marketing authorization for the Product for the EU as provided hereunder,
but shall not be obligated to incur any material third party costs unless and
until the Parties receive the CHMP Opinion [***].

 

4

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

3.2                               New Product Marks and Intellectual Property
Licenses.

 

a.                                      Effective upon each Territory
Termination Date: (a) Takeda hereby assigns to AMAG all of Takeda’s right, title
and interest in the New Product Marks for the applicable Terminated Territory,
(b) Takeda hereby assigns to AMAG all of Takeda’s right, title and interest in
all Takeda Know-How that is clinical data related to the Product, if any, and
(c) Takeda hereby grants to AMAG an exclusive, irrevocable, transferable,
royalty-free license, with the right to grant multiple tiers of sublicenses,
under the Takeda Technology existing and actually used and applied as of the
Territory Termination Effective Date, if any, to Develop, make, have made, use,
sell, offer for sale, have sold, import and otherwise Commercialize the Product
in the applicable Terminated Territory.

 

b.                                      AMAG hereby grants to Takeda a
non-exclusive license under the AMAG Technology solely to the extent necessary
for Takeda to complete the Transition Services and any other obligation for
which it is responsible under this Termination Agreement or the Agreement.

 

3.3                               Product Transfer.  As soon as reasonably
practicable, and in any event within [***], after each Territory Termination
Effective Date, Takeda shall provide to AMAG or its designee and assign to AMAG,
as applicable, each of the following with respect to the applicable Terminated
Territory, in each case to the extent Controlled by Takeda and related to the
Product as of such Territory Termination Effective Date and permitted under any
applicable Third Party contract and applicable Laws:

 

a.                                      all Regulatory Materials for such
Terminated Territory, including material regulatory documentation, filings,
submissions and approvals, including pricing and reimbursement approvals;

 

b.                                      all unlabeled vial form of Product
inventory then in Takeda’s possession for such Terminated Territory unless AMAG
requests that Takeda destroy such Product inventory; provided, however that AMAG
will be responsible for the cost of transporting such Product inventory and
samples to AMAG’s facility (if requested by AMAG) and for any subsequent
destruction thereof, to the extent not included in the Transition Services;

 

c.                                       all material marketing and commercial
materials for the Product for such Terminated Territory;

 

d.                                      all material medical affairs materials
for such Terminated Territory;

 

e.                                       all drug safety information collected
and maintained by Takeda or its Affiliates (e.g., safety and clinical databases)
for such Terminated Territory;

 

5

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

f.                                        all material documentation regarding
distribution and prescribing patterns in the Terminated Territory (e.g.,
shipments by wholesaler, distributor, and top prescribers by country);

 

g.                                       all material documentation pertaining
to the foregoing in clauses (a)-(f), in each case to the extent pertaining to
the Product existing as of the Territory Termination Effective Date and
reasonably necessary for the continued Development and Commercialization of the
Product.

 

The foregoing information, documents and materials, along with the clinical data
assigned pursuant to Section 3.2(a) (“Assigned Information”) will, upon
assignment to AMAG, be deemed AMAG’s (and not Takeda’s) Confidential Information
subject to the confidentiality provisions of the Agreement, and Takeda shall
have the right to retain copies thereof for record retention purposes or to the
extent required by applicable Laws. Notwithstanding the foregoing, any
(i) personally identifiable information of the employees, agents, contractors or
representatives of Takeda, its Affiliates or their respective third party
contractors or (ii) information related to the business operations of Takeda or
its Takeda’s Affiliates, or (iii) information not specifically related to the
Product contained in such Assigned Information shall continue to be the
Confidential Information of Takeda and will be subject to the confidentiality
provisions of the Agreement.

 

3.4                               Third Party Contracts.  Upon AMAG’s written
request within [***] after the applicable Territory Termination Effective Date
and as agreed by the Parties, Takeda shall assign to AMAG any Third Party
contracts that primarily relate to the Product in a Terminated Territory to the
extent such Third Party contract is assignable by Takeda, provided that Takeda
shall remain responsible for the performance of any obligations or liabilities
under such contract that accrued prior to such assignment.  Takeda shall
promptly terminate all Third Party contracts that primarily relate to the
Product in a Terminated Territory that AMAG has not requested to be assigned to
AMAG pursuant to this Section 3.4, provided that if such Third Party contracts
involve ongoing services to Takeda that are unrelated to the Product, Takeda’s
obligation to terminate such Third Party contracts will only extend to that
portion of such contracts related to the Product. This Section 3.4 sets forth
Takeda’s entire obligation with respect to the assignment of any Third Party
contracts to AMAG in connection with the termination of the Agreement.

 

3.5                               Costs for Regulatory Commitments.  AMAG will
be solely responsible for paying all costs associated with any commitments made
by Takeda or its Affiliate in any submission to a Regulatory Authority related
to the Product in a Terminated Territory provided that AMAG has approved such
commitments in writing before the submission is filed (“Future Costs”).

 

6

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

4.                                      TRANSITION SERVICES

 

4.1                               Takeda shall provide to AMAG the transition
services set forth in the schedules attached as Exhibit A to assist AMAG with
assuming responsibility for all operations pertaining to the Product in each
Terminated Territory (“Transition Services”).  The Parties shall use
commercially reasonable efforts to transfer to AMAG responsibility for all
operations pertaining to the Product in the Terminated Territory within sixty
(60) days after the applicable Territory Termination Effective Date, extendable
by thirty (30) days upon AMAG’s request and Takeda’s consent. Except as set
forth herein, each Party shall bear its own costs in connection with performing
its obligations to complete the transfer of Product operations to AMAG.

 

4.2                               Takeda shall perform (and cause its Affiliates
to perform) the Transition Services in a timely and professional manner and in
accordance with industry standards for services of the type performed.  Takeda
shall comply (and cause its Affiliates to comply) with all applicable Laws, and
shall maintain all applicable permits and licenses, in connection with the
Transition Services.  At any time, AMAG may request by written notice that
Takeda cease conducting any particular Transition Services, and thereafter the
Parties will cooperate to wind down such Transition Services as soon as
reasonably practicable.  Takeda may delegate or subcontract the provision of any
Transition Services to any Third Party that Takeda employed to provide the same
type of services in connection with its commercialization of the Product prior
to the Termination Agreement Date.  Takeda shall provide AMAG with reasonable
advance notice of any such delegation or subcontracting unless such Third Party
is already providing such services to Takeda as of the Termination Agreement
Date.  Takeda shall remain responsible for the performance of any Transition
Services it delegates or subcontracts to a Third Party.

 

4.3                               Takeda shall provide Transition Services to
AMAG for each Terminated Territory for a period of up to one hundred eighty
(180) days after the Territory Termination Effective Date for such Terminated
Territory (the “Transition Services Period” for such Terminated Territory);
provided that AMAG may extend the Transition Services Period for a Terminated
Territory by written notice to Takeda (the “Extension Notice”) delivered no
later than thirty (30) days before the expiration of such Transition Services
Period, for the period of time reasonably necessary to complete any services
that cannot be reasonably transitioned to AMAG during the initial one hundred
eighty (180)-day period, which extension will not exceed an additional one
hundred eighty (180) days, and provided that Takeda consents to such extension
in writing, which consent Takeda shall not unreasonably withhold or delay.  AMAG
shall specify in the Extension Notice the services that will be conducted during
the extension and the duration of

 

7

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

such services, on a per-country and per-function basis.  AMAG shall use
commercially reasonable efforts during the Transition Services Period and any
extension thereof to complete the transition of all operations pertaining to the
Product in the applicable Terminated Territory to AMAG as soon as practicable.

 

4.4                               Takeda shall be solely responsible for all
costs it incurs to provide the Transition Services during the Transition
Services Periods (including extensions thereof under Section 4.3).  If AMAG
requests and Takeda agrees, in its sole discretion, to conduct additional
transition services for any Terminated Territory after the end of the applicable
Transition Services Period, as may be extended, (the “Reimbursed Services”) AMAG
shall reimburse Takeda at Takeda’s fully-burdened cost for such Reimbursed
Services plus five percent (5%) of such costs.

 

4.5                               The transition services obligations set forth
above in this Article 4 supersede the transition assistance set forth in
Section 13.6(c) of the Agreement.

 

4.6                               Unless agreed otherwise by the Parties in
writing, Takeda will invoice AMAG on a monthly basis for the costs described in
Section 4.4 for Reimbursed Services conducted in the preceding month.  AMAG
shall pay each such invoice, unless subject to a bona fide dispute, within [***]
after receipt thereof.  All payments will be made in Dollars.  Takeda will
maintain (and, as applicable, cause its Affiliates to maintain) accurate and
complete records regarding the Reimbursed Services in sufficient detail for AMAG
to confirm the accuracy of payments under this Section 4.6.    Upon [***] notice
to Takeda, AMAG will have the right, through an independent certified public
accountant selected by AMAG and reasonably acceptable to Takeda, to inspect and
audit such records of Takeda and its Affiliates for the sole purpose of
verifying the accuracy of all payments made or to be made by AMAG under this
Section 4.6.  Any such audit will be conducted during regular business hours at
the facilities of Takeda or its Affiliates, and in a manner that does not
unreasonably interfere with the normal business activities of Takeda or its
Affiliates.  The auditor shall execute a standard non-disclosure agreement with
Takeda or its Affiliates, as applicable, and shall not disclose Takeda’s
Confidential Information to AMAG except to the extent such disclosure is
necessary to verify the accuracy of the payments made by AMAG.  If any audit
reveals an overpayment by AMAG, Takeda will promptly refund any overpayment.  In
addition, if any audit reveals an overpayment by AMAG exceeding [***] during the
audited period, Takeda will reimburse AMAG for the reasonable out-of-pocket
costs of conducting the audit.

 

5.                                      FINANCIAL TERMS

 

5.1                               All sales of the Product and receivables in a
given Terminated Territory before the applicable Territory Termination Effective
Date shall belong to Takeda, subject to royalty payments to AMAG under
Section 8.4 of the Agreement.

 

8

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Takeda shall be solely responsible for all costs, whether incurred before or
after the applicable Territory Termination Effective Date, arising out of the
distribution of Product under Takeda’s label by or on behalf of Takeda
(including samples and Product distributed by or on behalf of Takeda in
connection with investigator-sponsored trials) before the applicable Territory
Termination Effective Date, including costs for recalls, refunds, rebates,
chargebacks, return processing and destruction.

 

5.2                               AMAG shall be responsible for any liabilities
relating to Product distributed by or on behalf of AMAG in a Terminated
Territory after the applicable Territory Termination Effective Date, except to
the extent resulting from Takeda’s breach of, or indemnity obligations under,
this Termination Agreement.

 

5.3                               In consideration for early termination of the
Agreement and activities to be performed by AMAG earlier than contemplated under
the Agreement, and in lieu of any future cost-sharing and future milestone
payments contemplated by the Agreement, Takeda shall make the non-refundable,
non-creditable payments to AMAG set forth in Exhibit B, subject to the following
terms and conditions:

 

a.                                      For item 5(a), Takeda shall pay such
amount by wire transfer as soon as practicable, but by no later than [***] after
the Termination Agreement Date.

 

b.                                      For items 1, 2, 3 and 4, and 5(b), and
except as provided in the last sentence of item 5(b) in Exhibit B, Takeda shall
pay such amounts [***] after the Termination Date.

 

c.                                       For item 6, Takeda shall pay such
amount [***] after the earlier of: (i) a CHMP Opinion [***], or (ii) the
Termination Date if the CHMP Opinion has not yet been issued.

 

5.4                               Notwithstanding the provisions of Section 5.3,
in the event that Takeda or a Regulatory Authority recalls or suspends the
Product in the interest of patient welfare after this Termination Agreement is
executed by the Parties but prior to the Termination Date (a “Recall”), Takeda’s
obligation to make the payments set forth in Exhibit B will be limited to the
payment of item 5(a) and the payment of the documented out-of-pocket costs
incurred through the date of the Recall for items 1, 2, 3, 4 and 6.  For the
avoidance of doubt, in the event of a Recall, Takeda will have no obligation to
make the payment under item 5(b) in the amount of $3 million.

 

5.5                               Except for the payments set forth in
Exhibit B, Takeda has no liability for any expenses related to any past, pending
or future clinical or non-clinical studies related to the Product.

 

9

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

5.6                               Notwithstanding any other provision of this
Termination Agreement or Exhibit A, if the marketing authorization for the
Product is suspended in a Terminated Territory and the Parties are prevented
from completing the transfer of such marketing authorization to AMAG within one
hundred twenty (120) days after such suspension due to applicable Laws or any
requirements or restrictions imposed by a Regulatory Authority, Takeda will have
the right, in Takeda’s sole discretion, to Withdraw such marketing
authorization.

 

6.                                      REPRESENTATIONS AND WARRANTIES

 

6.1                               Mutual Representations and Warranties.  Each
Party hereby represents and warrants to the other Party as follows, as of the
Termination Agreement Date:

 

a.                                      it is a company or corporation duly
organized, validly existing, and in good standing under the laws of the
jurisdiction in which it is incorporated;

 

b.                                      it has the corporate power and authority
and the legal right to enter into this Termination Agreement and perform its
obligations hereunder;

 

c.                                       it has taken all necessary corporate
action on its part required to authorize the execution and delivery of this
Termination Agreement and the performance of its obligations hereunder; and

 

d.                                      this Termination Agreement has been duly
executed and delivered on behalf of such Party, and constitutes a legal, valid,
and binding obligation of such Party that is enforceable against it in
accordance with its terms.

 

6.2                               Additional Representations and Warranties of
Takeda.  Takeda hereby represents and warrants to AMAG as follows, as of the
Termination Agreement Date:

 

a.                                      Takeda has the full legal right, power
and authority to grant the rights and make the assignments as set forth in
Article 3; and

 

b.                                      to Takeda’s Best Knowledge, Takeda has
made available to AMAG all material written information in Takeda’s possession
or Control as of the Termination Agreement Date relating to the safety or
Commercialization of the Products in the Field in the Licensed Territory, and to
Takeda’s Best Knowledge all such information is true and correct in all material
respects.

 

6.3                               DISCLAIMER OF WARRANTY.  AMAG HEREBY
ACKNOWLEDGES THAT TAKEDA AND ITS AFFILIATES DO NOT ORDINARILY PROVIDE THE
TRANSITION SERVICES TO THIRD PARTIES AS PART OF THEIR BUSINESS ACTIVITIES. 
EXCEPT AS EXPRESSLY STATED IN THIS

 

10

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

TERMINATION AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER
EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NONINFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY
INTELLECTUAL PROPERTY RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY, AND
ALL REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR
OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.

 

6.4                               EXCEPT FOR A PARTY’S OBLIGATIONS UNDER
SECTION 7.2 (INDEMNIFICATION), AND ANY BREACH OF SECTION 8.1
(CONFIDENTIALITY), IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY
(OR THE OTHER PARTY’S AFFILIATES) IN CONNECTION WITH THIS TERMINATION AGREEMENT
FOR LOST REVENUE, LOST PROFITS, LOST SAVINGS, LOSS OF USE, DAMAGE TO GOODWILL,
OR ANY CONSEQUENTIAL, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR INDIRECT
DAMAGES UNDER ANY THEORY, INCLUDING CONTRACT, NEGLIGENCE, OR STRICT LIABILITY,
EVEN IF THAT PARTY HAS BEEN PLACED ON NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.

 

7.                                      MUTUAL RELEASES; INDEMNIFICATION

 

7.1                               Mutual Releases.

 

a.                                      AMAG, for itself and on behalf of its
Affiliates, and each of their respective current or past directors, officers,
stockholders, employees, agents, and insurers and their respective successors,
heirs, assigns and representatives, or anyone claiming through any of the
foregoing (all of whom are hereinafter collectively called the “AMAG
Releasors”), hereby completely, irrevocably, fully, finally, and forever
release, relinquish, waive and discharge Takeda and its Affiliates, and each of
them, including their present and former parents, subsidiaries, predecessors,
successors, assigns, and any of their respective current or past officers,
directors, employees, agents, insurers, and their respective successors, heirs,
assigns and representatives (all of whom are hereinafter collectively called the
“Takeda Releasees”), of and from (i) any and all losses, claims, actions, causes
of action, liabilities, damages, judgments, demands, costs and expenses of any
kind, whether known or unknown (collectively, “Losses”), that the AMAG
Releasors, or any of them, had, has, may have or may ever claim to have against
the Takeda Releasees, or any of them, under or directly or indirectly related to
the Agreement, based upon facts and circumstances arising or existing on or
before the Termination Agreement Date and (ii) any Losses the AMAG Releasors, or
any of them, has, may have or may ever claim to have against the Takeda

 

11

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Releasees, or any of them, arising out of or related to (a) any response, filing
or other submission related to the Product, whether oral or in writing, and
whether or not based upon, including or excluding any information, position,
recommendation or request from either Party as to the content thereof, made by
either Party to the PRAC or CHMP (the “Committees”) or (b) any opinion, ruling,
recommendation, order, directive or decision made or issued by the Committees or
EMA affecting the status of the marketing authorization or label for the Product
while Takeda or its Affiliate is the holder of such marketing authorization in
the EU, in each of (a) or (b), arising after the Termination Agreement Date and
(iii) any Losses the AMAG Releasors, or any of them, has, may have or may ever
claim to have against the Takeda Releasees, or any of them, arising out of or
related to Takeda’s Withdrawal of a marketing authorization in a Terminated
Territory under Section 5.6 or Exhibit A; provided, however, that the foregoing
release shall not extend to any royalties owing by Takeda to AMAG pursuant to
Section 8.4(a) of the Agreement immediately prior to the effectiveness of this
Termination Agreement and any surviving indemnity obligations under Article 11
of the Agreement.

 

b.                                      Takeda, for itself and on behalf of its
Affiliates, and each of their respective current or past directors, officers,
stockholders, employees, agents, and insurers and their respective successors,
heirs, assigns and representatives, or anyone claiming through any of the
foregoing (all of whom are hereinafter collectively called the “Takeda
Releasors”), hereby completely, irrevocably, fully, finally, and forever
release, relinquish, waive and discharge AMAG and its Affiliates, and each of
them, including their present and former parents, subsidiaries, predecessors,
successors, assigns, and any of their respective current or past officers,
directors, employees, agents, insurers, licensors, and their respective
successors, heirs, assigns and representatives (all of whom are hereinafter
collectively called the “AMAG Releasees”), of and from any (i) and all Losses
that the Takeda Releasors, or any of them, had, has, may have or may ever claim
to have against the AMAG Releasees, or any of them, under or directly or
indirectly related to the Agreement, based upon facts and circumstances arising
or existing on or before the Termination Agreement Date and (ii) any Losses the
Takeda Releasors, or any of them, has, may have or may ever claim to have
against the AMAG Releasees, or any of them, arising out of or related to any
response, filing or other submission related to the Product, whether oral or in
writing, and whether or not based upon, including or excluding any information,
position, recommendation or request from either Party as to the content thereof,
made by either Party to the Committees; provided, however, that the foregoing
release shall not extend to any surviving indemnity obligations under Article 11
the Agreement.

 

12

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

c.                                       Notwithstanding any provision of this
Termination Agreement to the contrary, nothing herein shall be deemed to
release, acquit or discharge any Takeda Releasee or any AMAG Releasee from its
obligations (if any) under this Termination Agreement or any claim arising from
any breach of such obligations.

 

7.2                               Indemnification.

 

a.                                      The Parties’ indemnification rights and
obligations under the Agreement will remain in effect following termination of
the Agreement, and are hereby amended as follows: AMAG’s obligations under
Section 11.1(b) of the Agreement will expand to include (a) breaches of its
obligations, representations, warranties and covenants under this Termination
Agreement, (b) Takeda’s Withdrawal of a marketing authorization in a Terminated
Territory pursuant to Section 5.6 or Exhibit A of this Termination Agreement,
and (c) any distribution, sale or other use or disposal by or on behalf of AMAG
of any unlabeled inventory or samples of the Product transferred by Takeda to
AMAG pursuant to Section 3.3(b) of this Termination Agreement; and Takeda’s
obligations under Section 11.2(b) of the Agreement will expand to include
breaches of its obligations, representations, warranties and covenants under
this Termination Agreement.

 

b.                                      In addition, AMAG’s obligations under
Section 11.1 of the Agreement will expand to include any and all Claims to the
extent that such Claims arise out of, are based on, or result from the
manufacture, use, handling, storage, sale or other disposition of Product by or
on behalf of AMAG or its Affiliates, including their respective licensees and
distributors, in or for any Terminated Territory after the applicable Territory
Termination Effective Date, but shall exclude any costs for which Takeda is
responsible under Section 5.1.  The provisions of Sections 11.3 of the Agreement
shall apply to AMAG’s indemnification obligations under this Section 7.2. The
foregoing indemnity obligation shall not apply to the extent that (i) the Takeda
Indemnitees fail to comply with the indemnification procedures set forth in
Section 11.3 of the Agreement and AMAG’s defense of the relevant Claims is
materially prejudiced by such failure, or (ii) any Claim arises from, is based
on, or results from any activity for which Takeda is obligated to indemnify the
AMAG Indemnitees under Section 11.2 of the Agreement, as amended by
Section 7.2(a) above.

 

8.                                      CONFIDENTIALITY

 

8.1                               All information disclosed by one Party to
another Party under this Termination Agreement will be deemed the disclosing
Party’s Confidential Information under the Agreement and subject to Article 12
thereof, except as provided in the last sentence of Section 3.3.  In addition,
the terms of this Termination Agreement will be deemed the Confidential
Information of each Party under the terms of Article 12 of the Agreement.

 

13

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

8.2                               The Parties shall make a joint public
announcement of the execution of this Termination Agreement in the form attached
as Exhibit C, which shall be issued at a time to be mutually agreed by the
Parties.

 

8.3                               Section 12.3(b) of the Agreement will apply to
any press releases either Party desires to make related to the terms of this
Termination Agreement.  After the Termination Date, AMAG will not be required to
obtain Takeda’s approval or to notify Takeda of any press release related to
AMAG’s development or commercialization of Product that does not refer to this
Termination Agreement or the Agreement or directly or indirectly to Takeda.

 

9.                                      SURVIVING PROVISIONS

 

9.1                               Except as expressly modified by the terms of
this Termination Agreement, and subject to Section 7.1 above, all provisions
identified in Section 13.8 of the Agreement as surviving the termination or
expiration thereof will survive such termination pursuant to this Termination
Agreement.

 

10.                               MISCELLANEOUS

 

10.1                        Dispute Resolution.  All disputes arising under this
Termination Agreement will be resolved in accordance with Article 14 of the
Agreement.

 

10.2                        Entire Agreement; Amendments.  This Termination
Agreement and the Agreement constitute the entire, final and exclusive agreement
between the Parties with respect to the subject matter hereof and thereof.  In
the event of any conflict between the terms of this Termination Agreement and
the Agreement, the terms of this Termination Agreement will control.  No
amendment, modification, release or discharge with respect to this Termination
Agreement will be binding upon the Parties unless in writing and duly executed
by authorized representatives of both Parties.

 

10.3                        Notices. Any notice required or permitted to be
given under this Termination Agreement shall be in writing, shall specifically
refer to this Termination Agreement, and shall be addressed to the appropriate
Party at the address specified below or such other address as may be specified
by such Party in writing in accordance with this Section 10.3, and shall be
deemed to have been given for all purposes (a) when received, if hand-delivered
or sent by a reputable courier service, or (b) five (5) business days after
mailing, if mailed by first class certified or registered airmail, postage
prepaid, return receipt requested.

 

If to AMAG:

AMAG Pharmaceuticals, Inc.

 

100 Winter St.

 

Waltham, MA 0245

 

14

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

USA

 

Attn: General Counsel

 

 

With a copy to:

Cooley LLP

 

One Freedom Square

 

Reston Town Center

 

11951 Freedom Drive

 

Reston, VA 201910-565

 

Attn: Kenneth J. Krisko, Esq.

 

 

If to Takeda:

Takeda Pharmaceutical Company Limited

 

1-1, Doshomachi 4-chome, Chuo-ku, Osaka, 540-8645,

 

Japan

 

Attn: Head, Global Licensing and Business Development Department

 

 

With copies to:

Takeda Pharmaceutical Company Limited

 

1-1, Doshomachi 4-chome, Chuo-ku, Osaka, 540-8645,

 

Japan

 

Attn: Global General Counsel

 

 

 

Takeda Pharmaceuticals International Inc.

 

One Takeda Parkway

 

Deerfield, IL 60015

 

Attn: Vice President, R&D Transactions

 

 

 

Takeda Pharmaceuticals U.S.A., Inc.

 

One Takeda Parkway

 

Deerfield, IL 60015

 

Attention: General Counsel

 

10.4                        No Strict Construction; Headings. This Termination
Agreement has been prepared jointly by the Parties and shall not be strictly
construed against either Party. Ambiguities, if any, in this Termination
Agreement shall not be construed against any Party, irrespective of which Party
may be deemed to have authored the ambiguous provision. The headings of each
Article and Section in this Termination Agreement have been inserted for
convenience of reference only and are not intended to limit or expand on the
meaning of the language contained in the particular Article or Section. Except
where the context otherwise requires, the use of any gender shall be applicable
to all genders, and the word “or” is used in

 

15

--------------------------------------------------------------------------------


 

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

the inclusive sense (and/or). The term “including” as used herein means
including, without limiting the generality of any description preceding such
term.

 

10.5                        Assignment. Neither Party may assign or transfer
this Termination Agreement or any rights or obligations hereunder without the
prior written consent of the other, except that a Party may make such an
assignment without the other Party’s consent to its Affiliates or to a Third
Party successor to substantially all of the business of such Party in connection
with a Change of Control of such Party. Any successor or assignee of rights
and/or obligations permitted hereunder shall, in writing to the other Party,
expressly assume performance of such rights and/or obligations. Any permitted
assignment shall be binding on the successors of the assigning Party. Any
assignment or attempted assignment by either Party in violation of the terms of
this Section 10.5 shall be null, void and of no legal effect.

 

10.6                        Performance by Affiliates. Each Party may discharge
any obligations and exercise any right hereunder through any of its Affiliates.
Each Party hereby guarantees the performance by its Affiliates of such Party’s
obligations under this Termination Agreement, and shall cause its Affiliates to
comply with the provisions of this Termination Agreement in connection with such
performance. Any breach by a Party’s Affiliate of any of such Party’s
obligations under this Termination Agreement shall be deemed a breach by such
Party, and the other Party may proceed directly against such Party without any
obligation to first proceed against such Party’s Affiliate.

 

10.7                        Further Actions. Each Party agrees to execute,
acknowledge and deliver such further instruments, and to do all such other acts,
as may be necessary or appropriate in order to carry out the purposes and intent
of this Termination Agreement.

 

10.8                        Severability. If any one or more of the provisions
of this Termination Agreement is held to be invalid or unenforceable by any
court of competent jurisdiction from which no appeal can be or is taken, the
provision shall be considered severed from this Termination Agreement and shall
not serve to invalidate any remaining provisions hereof. The Parties shall make
a good faith effort to replace any invalid or unenforceable provision with a
valid and enforceable one such that the objectives contemplated by the Parties
when entering this Termination Agreement may be realized.

 

10.9                        No Waiver. Any delay in enforcing a Party’s rights
under this Termination Agreement or any waiver as to a particular default or
other matter shall not constitute a waiver of such Party’s rights to the future
enforcement of its rights under this Termination Agreement, except with respect
to an express written and signed waiver relating to a particular matter for a
particular period of time.

 

16

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

10.10                 Independent Contractors. Each Party shall act solely as an
independent contractor, and nothing in this Termination Agreement shall be
construed to give either Party the power or authority to act for, bind, or
commit the other Party in any way. Nothing herein shall be construed to create
the relationship of partners, principal and agent, or joint-venture partners
between the Parties.

 

10.11                 English Language; Governing Law. This Termination
Agreement was prepared in the English language, which language shall govern the
interpretation of, and any dispute regarding, the terms of this Termination
Agreement. This Termination Agreement and all disputes arising out of or related
to this Termination Agreement or any breach hereof shall be governed by and
construed under the laws of the State of New York, United States of America,
without giving effect to any choice of law principles that would require the
application of the laws of a different state.

 

10.12                 Counterparts. This Termination Agreement may be executed
in one (1) or more counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

17

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

IN WITNESS WHEREOF, the Parties have executed this Termination Agreement in
duplicate originals by their duly authorized officers as of the Effective Date.

 

TAKEDA PHARMACEUTICAL COMPANY LIMITED

 

AMAG PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:     

/s/Shinji Honda

 

By:     

/s/ Scott B. Townsend

 

 

 

 

 

Name:

Shinji Honda

 

Name:

Scott B. Townsend

 

 

 

 

 

Title:

Senior Managing Director,

 

Title:

General Counsel

 

Corporate Strategy Officer

 

 

Senior Vice President

 

 

 

of Legal Affairs

 

 

 

and Secretary

 

[Signature Page to Termination Agreement]

 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Exhibit A

Transition Services

 

Europe

 

This section outlines the activities agreed by AMAG and Takeda prior to and
after the marketing authorization (MA) transfer, and the expected timelines, to
occur for the Europe territory.

 

Prior to MA Transfer

 

·                  Should the CHMP pass a positive opinion for the IDA Type II
variation, the application to transfer MA will be submitted by Takeda with
cooperation by AMAG immediately following the decision of the European
Commission. The MA transfer from Takeda to AMAG would be effective as soon all
necessary regulatory approvals are obtained for the transfer.

·                  Should the CHMP pass a negative opinion for the IDA Type II
variation, the application to transfer MA will be submitted by Takeda with
cooperation by AMAG no later than [***], with notification to EMA to occur 30
days prior to submission of the application. In this instance the MA transfer
from Takeda to AMAG would be effective as soon as all necessary regulatory
approvals are obtained for the transfer.

·                  Until the transfer of the MA by the European Commission is
effective, Takeda will continue to perform its obligations as specified in the
Agreement and the Termination Agreement. Subject to the terms of the Termination
Agreement and during the Transition Services Period, Takeda agrees to provide
AMAG and its designated third parties with reasonable assistance for them to
prepare for and assume as soon as reasonably possible all responsibility for
operational activities that will be required to be in place at the time of MA
transfer effectiveness and thereafter.

·                  Notwithstanding any of the above considerations, Takeda will
have the right, in its sole discretion and without any liability to AMAG, to
Withdraw the MA should AMAG not fulfill all conditions required to initiate MA
transfer by [***], provided that such deadline will be extended by one day for
each day that AMAG is prevented from fulfilling such conditions as a result of
Takeda’s action or inaction if AMAG notifies Takeda in writing (via email or fax
to Takeda’s legal counsel and alliance manager) prior to such deadline of the
reason(s) that AMAG is not able to fulfill such conditions by such deadline. If
Takeda Withdraws the MA in Europe in light of the preceding sentence or in
accordance with the provisions of Section 5.6 of the Termination Agreement, the
date of such MA Withdrawal will be deemed to be the Territory Termination
Effective Date for Europe.

 

A-1

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

After MA Transfer

 

Once the MA has been transferred to AMAG, Takeda agrees to provide the following
transition services for the periods as specified below.

 

Activity

 

Takeda responsibility post-MA
transfer

 

Period

Technical Operations and Quality

 

1. Label and packaging

2. Retain storage

3. Release testing for new lots

4. Recalls and returns for product sold into the channel by Takeda

 

1. For 180 days

2. For 180 days

3. For 180 days

4. For 180 days

 

 

 

 

 

Pharmacovigilance

 

Takeda to hold no responsibility in PV- related activities post-MA transfer
(assumes all required information has been transferred to AMAG or its third
party vendor by time of MA transfer)

 

Not applicable

 

 

 

 

 

Finance

 

1. Billing and collections support for product sold into the channel by Takeda

2. Receivables and rebate services for product sold into the channel by Takeda

 

1. For 180 days

2. For 180 days

 

 

 

 

 

Regulatory

 

Takeda to hold no responsibility in regulatory-related activities post-MA
transfer except in relation to Product held in Takeda’s inventory prior to
Termination Date.

 

Not applicable

 

 

 

 

 

Commercial

 

1. Product returns for product sold into the channel by Takeda or held in
Takeda’s inventory prior to Termination Date.

 

1. For 180 days

 

 

 

 

 

Medical Affairs

 

Takeda to complete its commitments to Investigator-sponsored trials

 

Through completion of trials

 

A-2

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Canada

 

This section outlines the activities agreed by AMAG and Takeda prior to and
after the marketing authorization (MA) transfer, and the expected timelines, to
occur for the Canada territory.

 

Prior to MA Transfer

 

·                  AMAG and Takeda to jointly prepare the required materials for
submission to Health Canada to request transfer of the MA to AMAG. This activity
will occur in [***]; and the materials will be submitted to Health Canada by no
later than [***]. This step assumes that the MA transfer can occur prior to AMAG
establishing its own Drug Establishment License (DEL) or via a third party with
a valid DEL.  Takeda will provide upon AMAG’s request continued use of Takeda’s
DEL for up to [***] following the transfer of the MA, as permissible under local
laws and regulations.

·                  A decision on the MA transfer request from Health Canada is
expected within 90 days after the formal application is submitted.

·                  Assuming the timelines as described here, the MA transfer
from Takeda to AMAG may be effective in [***].

·                  Until the MA transfer is effective, Takeda will continue to
perform its obligations as specified in the Agreement and the Termination
Agreement. Subject to the terms of the Termination Agreement and during the
Transition Services Period, Takeda agrees to provide AMAG and its designated
third parties with reasonable assistance for them to prepare for and assume as
soon as possible all responsibility for operational activities that will be
required to be in place at the time of MA transfer effectiveness and thereafter.

·                  Notwithstanding any of the above considerations, and assuming
that the MA transfer can occur prior to AMAG establishing its own DEL, Takeda
will have the right, in its sole discretion and without any liability to AMAG,
to Withdraw the MA should AMAG not fulfill all conditions to initiate MA
transfer by [***], provided that such deadline will be extended by one day for
each day that AMAG is prevented from fulfilling such conditions as a result of
Takeda’s action or inaction if AMAG notifies Takeda in writing (via email or fax
to Takeda’s legal counsel and alliance manager) prior to such deadline of the
reason(s) that AMAG is not able to fulfill such conditions by such deadline.  If
Takeda Withdraws the MA in Canada in accordance with the preceding sentence, the
date of such MA Withdrawal will be deemed to be the Territory Termination
Effective Date for Canada.

 

After MA Transfer

 

Once the MA has been transferred to AMAG, Takeda agrees to provide the following
transition services for the periods as specified below.

 

A-3

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Activity

 

Takeda responsibility post-MA
transfer

 

Period

Technical Operations and Quality

 

1.         Label and packaging

2.         Import of product

3.         Storage and distribution

4.         Recalls

 

1. For 180 days

2. For 180 days

3. For 180 days

4. For 180 days

 

 

 

 

 

Pharmacovigilance

 

Takeda to hold no responsibility in PV- related activities post-MA transfer
(assumes all required information has been transferred to AMAG or its third
party vendor by time of MA transfer)

 

Not applicable

 

 

 

 

 

Finance

 

1.         Consultation regarding structuring Canada tax set up (informational
only and may not be relied upon by AMAG or any third party)

 

2.         Billing and collections support

 

3.         Receivables and rebate services

 

1. For 60 days

 

2. For 180 days

 

3. For 180 days

 

 

 

 

 

Regulatory

 

Takeda to hold no responsibility in regulatory-related activities post-MA
transfer

 

Not applicable

 

 

 

 

 

Commercial

 

1.         Product returns for product sold into the channel by Takeda

 

1. For 180 days

 

 

 

 

 

Medical Affairs

 

Takeda to complete its commitments to Investigator-sponsored trials

 

Through completion of trials

 

Switzerland

 

This section outlines the activities agreed by AMAG and Takeda prior to and
after the marketing authorization (MA) transfer, and the expected timelines, to
occur for the Switzerland territory.

 

Prior to MA Transfer

 

·                  AMAG and Takeda to jointly prepare the required materials for
submission to Swiss Medic to request transfer of the MA to AMAG. The materials
will be submitted to Swiss Medic by no later than [***].

·                  A decision on the MA transfer request from Swiss Medic is
expected within 90 days after the formal application is submitted.

 

A-4

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

·                  Assuming the timelines as described here, the MA transfer
from Takeda to AMAG may be effective in [***].

·                  Until the MA transfer is effective, Takeda will continue to
perform its obligations as specified in the Agreement and the Termination
Agreement. Subject to the terms of the Termination Agreement and during the
Transition Services Period, Takeda agrees to provide AMAG and its designated
third parties with reasonable assistance for them to prepare for and assume as
soon as possible all responsibility for operational activities that will be
required to be in place at the time of MA transfer effectiveness and thereafter.

·                  Notwithstanding any of the above considerations, Takeda will
have the right, in its sole discretion and without any liability to AMAG, to
Withdraw the MA should AMAG not fulfill all conditions to initiate MA transfer
by [***], provided that such deadline will be extended by one day for each day
that AMAG is prevented from fulfilling such conditions as a result of Takeda’s
action or inaction if AMAG notifies Takeda in writing (via email or fax to
Takeda’s legal counsel and alliance manager) prior to such deadline of the
reason(s) that AMAG is not able to fulfill such conditions by such deadline.  If
Takeda Withdraws the MA in Switzerland in accordance with the preceding
sentence, the date of such Withdrawal will be deemed to be the Territory
Termination Effective Date for Switzerland.

 

·                  After MA Transfer

 

Once the MA has been transferred to AMAG, Takeda agrees to provide the following
transition services for the periods as specified below.

 

Activity

 

Takeda responsibility post-MA
transfer

 

Period

Technical Operations and Quality

 

1. Label and packaging

2. Distribution of product

3. Retain storage

4. Release testing for new lots

5. Recalls

 

1.              For 180 days

2.              For 180 days

3.              For 180 days

4.              For 180 days

5.              For 180 days

 

 

 

 

 

Pharmacovigilance

 

Takeda to hold no responsibility in PV- related activities post-MA transfer
(assumes all required information has been transferred to AMAG or its third
party vendor by time of MA transfer)

 

Not applicable

 

 

 

 

 

Finance

 

1.         Consultation regarding structuring Swiss tax set up (informational
only and may not be relied upon

 

1.              For 180 days

2.              For 180 days

3.              For 180 days

 

A-5

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

by AMAG or any third party)

2.         Billing and collections support

3.         Receivables and rebate services

 

 

 

 

 

 

 

Regulatory

 

Takeda to hold no responsibility in regulatory-related activities post-MA
transfer

 

Not applicable

 

A-6

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

MA Suspension

 

The parties acknowledge that in the event of a voluntary recall or suspension of
the MA in a Terminated Territory prior to MA transfer to AMAG, the type and
duration of transition services to be provided by Takeda under this Exhibit A
will be reduced to reasonably required levels.

 

A-7

--------------------------------------------------------------------------------


 

Exhibit B

Termination-Related Payments to AMAG

 

1.              Takeda obligations for MRI associated with the FACT study: 
$[***] for projected costs for 2015

 

2.              Expenditures associated with regulatory filings and variations
in EU, Canada, and Switzerland, planned through October 2015:  $[***]

 

3.              Expenditures associated with analytical methods transfer,
packaging, labeling, audit, drug establishment fees:  $[***]

 

4.              Takeda’s FTE Costs associated with Legal and Regulatory support
planned through October 2015:  $[***]

 

5.              Consideration for Takeda’s planned commercialization and back
office support of the Product in Canada:   a) $[***] payable upon execution of
the Termination Agreement;   and b) $3,000,000 payable within [***].

 

6.              Consideration for Pharmacovigilance activities in the Territory
through October 2015:  $[***]

 

B-1

--------------------------------------------------------------------------------

 

Exhibit C

Press Release

 

[g265612ks07i001.jpg]

 

AMAG Pharmaceuticals and Takeda Announce Mutual Termination of Agreement to
License, Develop and Commercialize Ferumoxytol in Ex-U.S. Territories, Including
Europe

 

WALTHAM, Mass. and OSAKA, Japan December 29, 2014 -  AMAG Pharmaceuticals
(NASDAQ: AMAG) and Takeda Pharmaceutical Company Limited (Takeda) announced
today that they have entered into an agreement to mutually terminate the
March 2010 license, development and commercialization agreement, which granted
Takeda exclusive rights to market ferumoxytol in Canada, the European Union (EU)
and Switzerland, as well as certain other geographic territories (under the
trade name Rienso® outside of Canada where the product’s trade name is
Feraheme®).

 

Under the terms of the termination agreement, AMAG will regain all worldwide
development and commercialization rights for Feraheme/Rienso.  Takeda will make
a payment to AMAG in connection with the termination and will provide certain
transition services to AMAG for up to 180 days after the marketing authorization
transfer in each territory.  In addition, both parties will undertake a transfer
of the regulatory files for the product in each respective territory, and Takeda
will not participate in any future development or commercialization activities.

 

Takeda has been commercializing Feraheme in Canada and Rienso in the EU for the
treatment of iron deficiency anemia (IDA) in patients with chronic kidney
disease (CKD). In both of these territories, Takeda has submitted applications
to expand the product’s current label to include all patients with IDA
regardless of underlying cause. AMAG will be assessing alternative
commercialization strategies for Feraheme in Canada and Rienso in the EU based,
in part, on the pending regulatory decisions which are expected in 2015.

 

About Feraheme® (ferumoxytol)/Rienso

 

Feraheme received marketing approval from the FDA on June 30, 2009 for the
treatment of IDA in adult CKD patients and was commercially launched by AMAG in
the U.S. shortly thereafter. Ferumoxytol is protected in the U.S. by five issued
patents covering the composition and dosage form of the product. Each issued
patent is listed in the FDA’s Orange Book, the last of which expires in
June 2023.

 

Ferumoxytol received marketing approval in Canada in December 2012, where it has
been marketed by Takeda as Feraheme, and in the European Union in June 2013
where it has been marketed by Takeda as Rienso® Ferumoxytol received marketing
approval in Switzerland in August 2013.

 

Feraheme/Rienso is contraindicated in patients with known hypersensitivity to
Feraheme/Rienso or any of its components. Serious hypersensitivity reactions,
including anaphylactic-type reactions, have been

 

C-1

--------------------------------------------------------------------------------


 

reported in patients receiving Feraheme/Rienso. Serious adverse reactions of
clinically significant hypotension have been reported in the post-marketing
experience of Feraheme/Rienso.

 

For additional U.S. product information, including full prescribing information,
please visit www.feraheme.com.

 

About AMAG

 

AMAG Pharmaceuticals, Inc. is a specialty pharmaceutical company with a focus on
maternal health, anemia and cancer supportive care. The primary goal of AMAG and
its maternal health division, Lumara HealthTM, is to bring to market therapies
that provide clear benefits and improve patients’ lives. In addition to
continuing to pursue opportunities to make new advancements in patients’ health
and to enhance treatment accessibility, AMAG intends to continue to expand and
diversify its portfolio through the in-license or purchase of additional
pharmaceutical products or companies. For additional company information, please
visit www.amagpharma.com.

 

AMAG PHARMACEUTICALS® is a registered trademark of AMAG Pharmaceuticals, Inc.
LUMARA HEALTH™ is a trademark of Lumara Health Inc.

 

AMAG Forward-Looking Statements

 

This press release contains forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995 (PSLRA) and other federal
securities laws. Any statements contained herein which do not describe
historical facts, including among others, statements regarding Takeda’s payments
and services to AMAG, worldwide development and commercialization rights for
Feraheme/Rienso for IDA and/or CKD, the transfer of regulatory files by Takeda
in each respective territory and AMAG’s assessment of commercialization
strategies for Feraheme/Rienso in Canada and the EU are forward-looking
statements which involve risks and uncertainties that could cause actual results
to differ materially from those discussed in such forward-looking statements.

 

Such risks and uncertainties include, among others: (1) limitations on AMAG’s
ability to invest in the development and commercialization of Feraheme/Rienso
outside the U.S., especially in light of AMAG’s being highly leveraged, (2) AMAG
may not be able to successfully commercialize Feraheme/Rienso using alternate
strategies in Canada and the EU, or may choose not to do so, (3) uncertainties
regarding the likelihood and timing of potential approval of Feraheme/Rienso in
the U.S., the EU and Canada in the broader IDA indication in light of the
complete response letter AMAG received from the FDA informing AMAG that its
supplemental new drug application (sNDA) for the broader indication could not be
approved in its present form and stating that AMAG has not provided sufficient
information to permit labeling of Feraheme/Rienso for safe and effective use for
the proposed broader indication and similar concerns raised by European and
Canadian regulators, (4) the possibility that following review of post-marketing
safety data, including reports of serious anaphylaxis, cardiovascular events,
and death, and/or in light of the label changes requested by the European
Medicines Agency’s (EMA) Pharmacovigilance Risk Assessment Committee (PRAC) and
confirmed by the Committee for Medicinal Products for Human Use (CHMP), the FDA,
European or Canadian regulators will request additional technical or scientific
information, new studies or reanalysis of existing data, on-label warnings,
post-marketing requirements/commitments or risk evaluation and mitigation
strategies (REMS) in the current CKD indication for Feraheme/Rienso, or cause
Feraheme/Rienso to be withdrawn from the market, and the additional costs and
expenses that will or may be incurred in connection with such activities,
(5) whether AMAG’s proposed label changes will be acceptable to the FDA or other
regulatory authorities and what impact such changes, or such additional changes
as U.S. and/or non-U.S. regulators may require, will have on sales of
Feraheme/Rienso, (6) AMAG’s ability to successfully compete in the IV iron
replacement market both in the U.S. and outside the U.S. as a result of
limitations, restrictions or warnings in Feraheme’s/Rienso’s current or future
label, including the changes recommended by PRAC and confirmed by CHMP that
Rienso be administered to patients by infusion over at least 15-minutes

 

C-2

--------------------------------------------------------------------------------


 

(replacing injection) and that it be contraindicated for patients with any known
history of drug allergy, (7) the possibility that significant safety or drug
interaction problems could arise with respect to Feraheme/Rienso and in turn
affect sales, or AMAG’s ability to market the product both in the U.S. and
outside of the U.S., (8) AMAG’s patents and proprietary rights both in the U.S.
and outside the U.S., (9) the risk of an Abbreviated New Drug Application (ANDA)
filing for Feraheme, especially following the FDA’s draft bioequivalence
recommendation for ferumoxytol published in December 2012, (10) the impact on
sales if AMAG disseminates future Dear Healthcare Provider letters in the U.S.,
Europe, Canada or other markets, (11) AMAG’s ability to execute on its long-term
strategic plan or to realize the expected results from its long-term strategic
plan, (12) the possibility that AMAG will not realize expected synergies and
other benefits from its acquisition of Lumara Health, as well as AMAG’s ability
to pursue additional business development opportunities, especially in light of
AMAG’s being highly leveraged and (13) other risks identified in AMAG’s filings
with the U.S. Securities and Exchange Commission (SEC), including its Quarterly
Report on Form 10-Q for the quarter ended September 30, 2014 and subsequent
filings with the SEC. Any of the above risks and uncertainties could materially
and adversely affect AMAG’s results of operations, its profitability and its
cash flows, which would, in turn, have a significant and adverse impact on
AMAG’s stock price. Use of the term “including” in the two paragraphs above
shall mean in each case “including, but not limited to.” AMAG cautions you not
to place undue reliance on any forward-looking statements, which speak only as
of the date they are made.

 

AMAG disclaims any obligation to publicly update or revise any such statements
to reflect any change in expectations or in events, conditions or circumstances
on which any such statements may be based, or that may affect the likelihood
that actual results will differ from those set forth in the forward-looking
statements.

 

About Takeda Pharmaceutical Company Limited

 

Located in Osaka, Japan, Takeda is a research-based global company with its main
focus on pharmaceuticals. As the largest pharmaceutical company in Japan and one
of the global leaders of the industry, Takeda is committed to strive towards
better health for people worldwide through leading innovation in medicine.
Additional information about Takeda is available through its corporate website,
www.takeda.com.

 

Takeda Forward-Looking Statements

 

This press release contains forward-looking statements. Forward-looking
statements include statements regarding Takeda’s plans, outlook, strategies,
results for the future, and other statements that are not descriptions of
historical facts. Forward-looking statements may be identified by the use of
forward-looking words such as “may,” “believe,” “will,” “expect,” “project,”
“estimate,” “should,” “anticipate,” “plan,” “assume,” “continue,” “seek,” “pro
forma,” “potential,” “target,” “forecast,” “guidance,” “outlook” or “intend” or
other similar words or expressions of the negative thereof. Forward-looking
statements are based on estimates and assumptions made by management that are
believed to be reasonable, though they are inherently uncertain and difficult to
predict. Investors are cautioned not to unduly rely on such forward-looking
statements.

 

Forward-looking statements involve risks and uncertainties that could cause
actual results or experience to differ materially from that expressed or implied
by the forward-looking statements. Some of these risks and uncertainties
include, but are not limited to, (1) the economic circumstances surrounding
Takeda’s business, including general economic conditions in Japan, the United
States and worldwide; (2) competitive pressures and developments; (3) applicable
laws and regulations; (4) the success or failure of product development
programs; (5) actions of regulatory authorities and the timing thereof;
(6) changes in exchange rates; (7) claims or concerns regarding the safety or
efficacy of marketed products or product candidates in development; and
(8) integration activities with acquired companies.

 

C-3

--------------------------------------------------------------------------------


 

The forward-looking statements contained in this press release speak only as of
the date of this press release, and Takeda undertakes no obligation to revise or
update any forward-looking statements to reflect new information, future events
or circumstances after the date of the forward-looking statement. If Takeda does
update or correct one or more of these statements, investors and others should
not conclude that Takeda will make additional updates or corrections.

 

###

 

Contact:

AMAG Pharmaceuticals, Inc.:

Katie Payne, 617-498-3303

 

Takeda Pharmaceuticals Company Limited:

Corporate Communications Dept.

+81-3-3278-2037

 

C-4

--------------------------------------------------------------------------------
